NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Argued January 28, 2009
                                 Decided February 3, 2009

                                          Before

                             WILLIAM J. BAUER, Circuit Judge

                             KENNETH F. RIPPLE, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 08‐1365

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 06 CR 935‐1
MAURICE WILBON,
    Defendant‐Appellant.                           John W. Darrah,
                                                   Judge.

                                          ORDER

        Maurice Wilbon was charged with robbing a bank.  See 18 U.S.C. § 2113(a).  He
moved to suppress his confession as involuntary due to the influence of cocaine and
coercive police tactics.  The district court denied the motion, and a jury found Mr. Wilbon
guilty.  He was sentenced to 225 months’ imprisonment.  On appeal Mr. Wilbon challenges
only the denial of his motion to suppress.  Because the district court correctly denied the
motion, we affirm.

       In December 2005 three men robbed a First Bank branch in Chicago.  FBI Agent
Daniel McCune, who was investigating the bank robbery, believed Wilbon was one of the
robbers.  So while Wilbon was incarcerated for an unrelated crime, Agent McCune
No. 08‐1365                                                                              Page 2

transferred a confidential informant named “Warren” into the same prison.  Ultimately, the
FBI paid Warren approximately $7,000 for his assistance in obtaining information from
Wilbon.

       After both men were released from custody, Warren kept in touch with Mr. Wilbon
and recorded several of their conversations.  These conversations revealed that Mr. Wilbon
intended to plan and participate in future bank robberies.  He also asked Warren for money
that he used to buy crack.  Warren provided him with $143 over the course of two weeks. 
Mr. Wilbon claims that he smoked crack every day even before receiving money from
Warren.  The FBI agents were aware that Mr. Wilbon was addicted to crack and that he was
using the money from Warren to buy crack. 

       On December 12, 2006, the day that Mr. Wilbon would eventually confess to the First
Bank robbery, Mr. Wilbon and Warren started driving (with Warren at the wheel) from
Chicago to Wisconsin to case another bank.  Mr. Wilbon claims to have smoked crack six or
seven times earlier that day, including five minutes before entering the car at 4:24 p.m. 
Agent McCune intercepted Warren and Mr. Wilbon when they stopped at a restaurant in
Wilmette for dinner.  At 5:55 p.m., as Mr. Wilbon exited the restaurant’s restroom, Agent
McCune approached him and identified himself.  During a pat‐down, Agent McCune
recovered a metal pipe from Mr. Wilbon’s pocket.  Mr. Wilbon claims that the item was a
crack‐pipe, but the agent did not recognize it or confiscate it.  Agent McCune and another
agent talked to Mr. Wilbon for about twenty minutes in one of the restaurant booths, and
then Mr. Wilbon agreed to accompany them back to the FBI office. 

       But, once outside of the restaurant, Mr. Wilbon said he wanted to go home. 
Although Agent McCune said that was “fine” and that he was not charged or under arrest,
Mr. Wilbon changed his mind again.  Mr. Wilbon explained that he had no money and no
way to get home from Wilmette.  The court later found that he had received money from
Warren earlier that evening and his statement to the contrary was materially false.

        The agents drove Mr. Wilbon to the FBI office in Chicago, a forty‐five‐minute drive,
where they advised him of his Miranda rights and again told him he was free to leave.  At
7:55 p.m., he signed an Advice of Rights form, and then discussed the First Bank robbery. 
He confessed to his involvement in the robbery, but denied involvement in other robberies
and refused to write out or sign a statement.  During the interview, Mr. Wilbon freely used
the bathroom, took two smoke breaks and called his mother twice.  The agents later testified
that they did not see any signs that Mr. Wilbon was under the influence of crack cocaine, or
anything else, for that matter.  His speech was not slurred and he was not acting erratically.  
At the end of the interview, and based on the confession, the agents arrested Mr. Wilbon for
the First Bank robbery. 
No. 08‐1365                                                                               Page 3

        In his motion to suppress the confession, Mr. Wilbon argued that his statements on
December 12 were influenced by a lengthy crack cocaine binge and were therefore
involuntary.  He further claimed that, by reimbursing Warren for the $143, the FBI had
extracted information from Mr. Wilbon by financing his drug habit.  At the hearing on Mr.
Wilbon’s motion, the government introduced reports from the National Institute on Drug
Abuse (NIDA) and the United State Sentencing Commission’s Special Report to Congress
on Cocaine and Federal Sentencing Policy.  The district court considered these reports,
noting that they indicate that the high from smoking crack cocaine lasts only five to ten
minutes and that the “physiological and psychotropic effects of inhaled cocaine are
sustained for approximately thirty minutes after peak effects are attained.”  The court found
that Mr. Wilbon last smoked crack shortly before 4:24 p.m., over an hour and a half before
his restaurant interview and three and half hours before arriving at the FBI office.  The
government also introduced video and audio recordings of Mr. Wilbon and Warren’s drive
on December 12. 

        The district court denied the motion to suppress and held, based on the agents’
testimony, that Mr. Wilbon was not intoxicated at the restaurant or the FBI office; the FBI
tactics were not coercive; and there was no other reason to question the voluntariness of the
confession.  The court noted that in surveillance videotapes from the night of the confession,
Mr. Wilbon’s demeanor was no different than that he displayed while testifying.  After a
two‐day trial, a jury convicted Mr. Wilbon of bank robbery.  See 18 U.S.C. § 2113(a). 

        On appeal, Wilbon argues that the district court should have suppressed his
confession as involuntary.  A confession is involuntary only where it was obtained through
police coercion or overreaching that prevented the accused from exercising his free will. See
Dickerson v. United States, 530 U.S. 428, 434 (2000);  Conner v. McBride, 375 F.3d 643, 651 (7th
Cir. 2004).  Intoxication, as asserted by Wilbon, is only relevant to the voluntariness inquiry
if law enforcement officers reasonably should have known of its existence.  United States v.
LeShore, 543 F.3d 935, 940 (7th Cir. 2008).  We review de novo the question whether a
confession was voluntary and review factual determinations for clear error.  Id. at 940‐41.

        First, Mr. Wilbon argues the court clearly erred in finding that he was not under the
influence of crack cocaine at the time of his confession.  See LeShore, 543 F.3d at 940.  He does
not dispute the court’s time line of events but rather asserts that the court misread various
reports about the duration of cocaine’s effects.  Mr. Wilbon argues that the court should
have considered the NIDA report’s discussion of the long‐term effects of cocaine, which
include losing touch with reality and auditory hallucinations, and binge usage, which can
lead to a state of increasing irritability, restlessness, and paranoia.  He relies on his
statements at the suppression hearing that the events “didn’t feel real” or “didn’t make
sense” to support his claim that he was intoxicated when he confessed. 
No. 08‐1365                                                                                Page 4

        The district court did not clearly error in finding that Mr. Wilbon was not under the
influence or out of touch with reality during his questioning.  First, the court permissibly
relied on Agent McCune’s testimony that Mr. Wilbon appeared coherent and did not act
erratically.  The court reached the same conclusion after observing audio and video
recordings of Mr. Wilbon’s conversations with Warren from that night.  In fact, the
experienced district judge noted that Wilbon’s demeanor and manner of speech were the
same on the witness stand at the suppression hearing as they were in the recordings of his
behavior on the night of his interrogation.  None of the short or long term adverse
consequences of cocaine use, even binge usage, described in the NIDA or Sentencing
Commission reports were observed on the evening of his interrogation. In addition, Mr.
Wilbon refused to provide a written statement during the interrogation and denied his
involvement in other robberies, showing independent thinking and free will.  See United
States v. Smith,  218 F.3d 777, 782 (7th Cir. 2000).  Furthermore, Mr. Wilbon could recall all of
the events of the day of his confession at the evidentiary hearing.  

        Mr. Wilbon next asserts that the district court erred in ruling that the agent’s tactics
did not render his confession involuntary.  He claims that the agents made him dependant
on their informant by financing his crack habit through Warren, manipulated him into
traveling to Wilmette, and coerced him by removing all his other options for getting home. 
Moreover, he says the agents should have known he was high on crack after finding a crack
pipe in his pocket.  Voluntariness depends on whether a confession is “the product of a
rational intellect and free will and not the result of physical abuse, psychological
intimidation, or deceptive interrogation tactics that have overcome the defendantʹs free
will.”  United States v. Gillaum, 372 F.3d 848, 856 (7th Cir.2004) (internal quotation omitted). 
Other factors relevant to determine whether a confession was coerced include: the suspectʹs
age, intelligence, education, mental state; whether he received Miranda warnings; the length
and environment of the interrogation, including the suspectʹs access to food or a restroom;
and law enforcement’s conduct.  United States v. Ross, 510 F.3d 702, 709 (7th Cir. 2007). 

        We apply a totality‐of‐the‐circumstances test in evaluating voluntariness.  Gillaum,
372 F.3d at 856.  Interrogation tactics may have a greater effect on voluntariness if the
officers reasonably should have known that Mr. Wilbon was under the influence of drugs or
alcohol.  LeShore, 543 F.3d at 940‐41.  But because the court did not clearly err in concluding
that Mr. Wilbon was not under the influence of cocaine, it therefore did not err in excluding
that factor from the totality‐of‐the‐circumstances test.  See id. at 941.

       The district court did not erroneously determine that Mr. Wilbonʹs confession was
voluntary.  First, Mr. Wilbon is 42 years old, has held several jobs, and has a bachelor’s
degree.  He makes no claim of mental disability or unfamiliarity with the criminal justice
system.  In fact, he has at least five felony convictions in state court.  Second, the officers
No. 08‐1365                                                                              Page 5

told Mr. Wilbon that he wasn’t under arrest at the restaurant, and they advised him of his
Miranda rights when they arrived at the FBI office.  Third, Mr. Wilbon used the bathroom
and took multiple phone and smoke breaks during the interview.  Finally, even assuming
the agents provided Mr. Wilbon with cash before that evening knowing that he might spend
it on crack and then cornered him at a restaurant far from his home, the court reasonably
found that these actions did not overcome his free will at the restaurant because Mr.
Wilbon, in fact, had money to get home and was not under the influence of crack.  In any
case, these tactics are not equivalent to physical punishment or deprivation of food or sleep. 
See United States v. Huerta,  239 F.3d 865, 871 (7th Cir. 2001).  The court correctly found that
no other factor undermined the voluntariness of the confession.  Thus, the district court did
not err in concluding that Mr. Wilbon’s confession was not coerced.

                                                                                   AFFIRMED.